       Case: 5:20-cr-00297-DCN Doc #: 14 Filed: 07/05/20 1 of 3. PageID #: 37




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                       )       Case No. 5: 20 CR 297
                                                )
                Plaintiff,                      )       Judge Donald C. Nugent
                                                )
       v.                                       )       Motion To Review Order
                                                )       Of Detention
MATTHEW P. SLATZER,                             )
                                                )
               Defendant.                       )



       Now comes Defendant, Matthew P. Slatzer, by and through his undersigned counsel, and

moves this Court to review the Order causing him to be detained and grant him bond. The

reasons for this request are as follows:

    1. Introduction

       On February 20, 2020, Defendant was arrested at a bar in Canton, OH where he was

allegedly seen carrying a holstered pistol. The owner of the establishment confronted an

obviously intoxicated Defendant, told him he could not have the gun in the bar, took the gun

from him and called 911. The Canton Police arrived and arrested the un-armed Defendant

without incident. He did not resist arrest or physically assault the officers. On or about March 5,

2020, he was indicted on State charges1 for Illegal Possession of a Forearm in Liquor Permit

Premises, a 5th degree felony and violation of Ohio Revised Code § 2923.121.2




1
        State v. Slatzer, 2020CRB 0308 (Stark County Common Pleas Court). This case was
dismissed on June 23, 2020.
2
        Due to work conflicts, Defendant’s bond was revoked on May 11, 2020 because he failed
to report for drug testing. He was being held in the Stark County Jail when he indicted in this
case.

                                                    1
        Case: 5:20-cr-00297-DCN Doc #: 14 Filed: 07/05/20 2 of 3. PageID #: 38




        On June 11, 2020, Defendant was indicted in this case and charged with a violation of 18

U.S.C. §§ 922(g)(9) and 924(a)(2), Possession of a Firearm by a Person with Domestic Violation

Conviction. He was arraigned on June 18, 2020. The Court ordered he be detained. No

detention hearing was conducted.



    2. Defendant Is Not a Danger to the Community or a Flight Risk

        The Bail Reform Act requires courts to detain a defendant pending trial when “no condition

or combination of conditions will reasonably assure the appearance of the person . . . and the safety

of any other person and the community.” 18 U.S.C. § 3142(e)(1). As discussed below, defendant is

neither a flight risk r a danger to the community.

        A. Flight Risk

        Defendant is a lifelong resident of the Canton, Ohio area and has resided at 1255

Clarendon Ave. S.W., Canton, Ohio for many years.. He does not own a passport. He has two

children (that he visits regularly), ages 6 and 10, who live with their mother in the Canton area.

There is no reason to believe that Defendant will flee due to his close familial ties to the Canton

area.

        B. Danger to the Community

        Defendant has an extensive criminal history. However, the majority of his

arrests/convictions were for misdemeanors like disorderly conduct etc… His sole felony

conviction was for Carrying a Concealed Weapon, a 4th degree felony, wherein he was sentenced

to one year in prison. He was released in early 2017. Since that time (almost three years ago), he

has had no arrests other than this case. Thus, he has shown an ability to reside in the community

for a long period of time without re-offending.



                                                     2
      Case: 5:20-cr-00297-DCN Doc #: 14 Filed: 07/05/20 3 of 3. PageID #: 39




   3. Conclusion

       For all the foregoing reasons, Defendant respectfully requests that this Motion be granted

and the Court set bond in an amount that will ensure his presence and order any further

conditions of bond that the Court deems appropriate.

       .

                                             Respectfully submitted,


                                             s/Anthony J. Vegh
                                             Anthony J. Vegh
                                             526 Superior Ave., East, Suite 220
                                             Cleveland, Ohio 44114
                                             P (216) 566-1424
                                             F (216) 566-1468
                                             tvegh@vecchio-vegh.com
                                             (Ohio Bar Reg No. 0039603)

                                             Counsel for Defendant




                                 CERTIFICATE OF SERVICE

        A copy of the foregoing was electronically served on this 5th day of July, 2020. Notice
of this filing will be sent to all counsel indicated on the electronic receipt by operation of the
Court’s electronic filing system. Parties may access this filing through the Court’s system.


                                                            s/Anthony J. Vegh




                                                3
